I dissent. I think the action is barred by the statute of limitations, and the judgment should be affirmed for that and other reasons.
The Legislature has enacted laws to coerce property owners into paying their taxes. It has provided for the sale of property on which the taxes are delinquent. These laws contain inducements for investors to purchase tax titles at such sales so that the schools and other local units of government may be financed. Among such inducements are the tender statutes, curative statutes, the statute requiring a liberal construction of the proceedings in favor of the purchaser, the provision that the purchaser acquires a fee-simple title, and the statutes of limitations. An examination of our prior decisions discloses that many of them ignored the plain terms of our statutes and were based on statements by text writers and decisions from other states whose statutes were not like ours. The same rules of construction should be applied to tax sale statutes that are applied to other statutes, and of course the cardinal rule is to ascertain and carry out the intention of the Legislature. Because of the failure of this court to apply such rules, and to keep in mind the language of our statutes, we find our tax deed decisions in a very unsatisfactory and confusing condition.
The following language of the Kansas Supreme Court, written by Justice Valentine in 1870, found in Bowman v. Cockrill,6 Kan. 311, is peculiarly applicable to the majority opinion as well as our statutes and former decisions having to do with tax titles:
". . . Every person is morally bound to pay his taxes; he cannot in equity and *Page 388 
good conscience shift the burden of supporting the government entirely upon the shoulders of others. If he fails and refuses to pay his taxes, it is just that he should forfeit the property upon which such taxes are imposed. The Legislatures have passed stringent laws to compel the owner of property to pay his taxes, and at the same time they have, as a wise and prudent measure, offered great inducements to others to pay them, provided he fails to do so. Among these inducements is the statute of limitations protecting the title of a purchaser at a tax sale after two years from the recording of his deed. It would not now be very creditable to the state nor to the courts to refuse to carry out and enforce these laws which offered these inducements. Everyone ought to know whether his land is taxable or not, and everyone is presumed to know the law. These statutes are not ambiguous or equivocal on this question. The only hope of those who refuse and fail to pay their taxes is that the courts, through sympathy with those who are about to lose their property for a small sum, will refuse to execute the will of the Legislature; that the Legislature, through inadvertence, has made some slip, or left open some loop-hole, or have not expressed themselves in language as clear as the noon-day sun, whereby the court will find some plausible pretext for refusing to execute the law. While it is generally true that the person who fails to pay his taxes deserves but little if any sympathy, yet it is not always so; and it often happens that the holder of a tax title who desires to take the property of another for a very small amount, deserves almost anything except sympathy. Very hard cases are sometimes presented to the courts, and in such cases courts will sometimes exercise all their ingenuity to find some plausible ground for deciding against the tax title. This is human, and in one sense excusable; but the legal duty of courtsis only to expound the law, and they are not responsible forits consequences." (Italics mine.)
Here Louie Henderson, owner of the land involved in this case, quit paying taxes on said land some 15 years ago and shifted to the shoulders of others the burden of supporting the schools and other local units of government. The land was sold for the 1925 taxes, and the Hominy National Bank became the owner at said tax sale. It in turn failed to pay the taxes subsequently assessed. The land was again sold for the 1927 taxes, and Maude Q. Black became the purchaser. The record discloses that at the time of the trial the tax liability, which had been paid by Mrs. Black, was $1,716.83. Mrs. Black caused notice of intention to demand a tax deed to be served on Tne successors to the Hominy National Bank and also upon Louie Henderson, as well as upon the tenant in possession. Both Mrs. Black and Mr. Black testified that, after the notice was so served, Louie Henderson called at their home and discussed the notice, but decided that the amount required to redeem was so much that he would not be justified in redeeming. The certificate tax deed to Mrs. Black was executed on October 5, 1933, was duly recorded on October 6, 1933, and Mrs. Black immediately took possession under her deed. She leased the land for agricultural purposes to Mart Wilcox on December 6, 1933, and conveyed it to him by quitclaim deed on December 17, 1934. About a year after the Black tax deed was recorded and possession was taken under it, Henderson attempted to convey the land to others, and by mesne conveyances the same was subsequently conveyed to Westerheide, who, joined by Henderson and the intermediate grantees, commenced this action on May 6, 1936. It is clear that Mrs. Black and Mr. Wilcox held adverse possession of said land under said tax deed, and the deed was of record, more than two years prior to the commencement of this action. Mrs. Black intervened in the action, and she and Mart Wilcox defended on several grounds. They specifically pleaded, and now rely upon, the two-year statute of limitations. They also rely upon the one-year statute of limitations.
The trial court made a general finding in favor of the defendants, but no special findings. I think the judgment could properly be sustained because the service of notice on the bank was notice to the "owner" as required by 68 O. S. 1941 § 451, and the decision in Channell *Page 389 
v. Jones, 184 Okla. 644, 89 P.2d 769, on which the majority opinion is in part based, is wrong in holding that the clause in the deed shows illegal service, and ignores the rule requiring liberal construction of tax sale proceedings in favor of the purchaser found in 68 O. S. 1941 § 453. The judgment could also be sustained because the notice was legally served on Henderson. However, it is not necessary to base an affirmance on those grounds.
The majority opinion holds that the action is not barred by the one-year statute of limitations (68 O. S. 1941 § 455) or by the two-year statute of limitations (12 O. S. 1941 § 93). Assuming for the purpose of this opinion that the Black tax deed is invalid because of failure to properly serve the notice upon the "owner," and assuming further that this action is not barred by the one-year statute of limitations, as held by the majority opinion, I think this action is barred by the two-year statute of limitations, and that Mart Wilcox now has a good title by prescription under 60 O. S. 1941 §§ 332, 333.
It is intimated in some of our former decisions (Lind v. Stubblefield, 138 Okla. 280, 282 P. 365; Swan v. Kuehner,157 Okla. 37, 10 P.2d 707; Deneen v. Gillespie, 180 Okla. 342,70 P.2d 1078) and in the majority opinion that the Legislature is without power to make a statute of limitations apply to a void tax deed so as to bar the former owner from recovery of the land. This is not the law. The constitutional right of the Legislature to make statutes of limitation apply to tax deeds void because of fundamental or jurisdictional defects in the tax proceedings so as to bar the former owner where the purchaser at the tax sale has held adverse possession of the property for the statutory period, and where the period fixed by statute is not unreasonably short, is now well settled. See Saranac Land  Timber Co. v. Roberts, 177 U.S. 318, 20 S.Ct. 642; Bowman v. Cockrill, 6 Kan. 311; Blackwell on Tax Titles (5th Ed.) § 896; Cooley, Constitutional Limitations (8th Ed.) p. 761; 17 R. C. L. 670, 680, 682; 61 C. J. 1430, notes 6466; 37 C. J. 687, § 7; 12 C. J. 1224, § 1000; 2 C. J. 188, 189; 2 C.J.S. 605, 606; 1 R. C. L. 716; 1 Am. Jur. 905.
It is also settled that a limitation period of two years as applied to tax deeds is not so unreasonably short as to violate constitutional rights. See Saranac Land  Timber Co. v. Roberts, supra (six months held not unreasonable); Ross v. Royal, 77 Ark. 324, 91 S.W. 178 (2 years).
At one time statutes of limitation were not looked upon with favor by the courts and were given a strict construction, but that rule no longer prevails. Such statutes are now generally looked upon with favor as statutes of repose (Theis v. Board of County Com'rs, 22 Okla. 333, 97 P. 973; Adams et al. v. Coon et al., 36 Okla. 644, 129 P. 851; United States v. Oregon Lumber Co., 260 U.S. 290, 43 S.Ct. 100), and the rules to be followed in construing statutes generally apply to such statutes and they are to be given a reasonable construction. See 17 R. C. L. 664, 668, 684, 686, 687, 688; 37 C. J. 389.
We have three statutes of limitations dealing with tax titles: 12 O. S. 1941 § 93, subd. 3; 68 O. S. 1941 § 432f; and 68 O. S. 1941 § 455.
Section 93 is found in the Code of Civil Procedure and is the general statute of limitations. The other two sections are found in the Revenue and Taxation Code, and are special statutes of limitations. They are generally referred to as the short statutes of limitations. By the term of 12 O. S. 1941 § 92, § 93 applies to causes of action except "where, in special cases, a different limitation is prescribed by statute." Section 432f by its terms applies only to resale tax deeds and it therefore does not apply in the instant case involving a certificate tax deed. Therefore, assuming the correctness of the majority opinion that section 455 does not bar plaintiffs' action, it seems clear that, under the quoted terms of section 92, the third subdivision of section 93 should bar such an action unless there *Page 390 
is some language therein indicating a contrary intention. Section 93 is as follows:
"Actions for the recovery of real property, or for the determination of any adverse right or interest therein, can only be brought within the periods hereinafter prescribed, after the cause of action shall have accrued, and at no time thereafter:
"First: An action for the recovery of real property sold on execution, brought by the execution debtor, his heirs, or any person claiming under him, by title acquired after the date of the judgment, within five years after the date of the recording of the deed made in pursuance of the sale.
"Second: An action for the recovery of real property sold by executors, administrators or guardians, upon an order or judgment of a court directing such sale, brought by the heirs or devisees of the deceased person; or the ward or his guardian, or any person claiming under any or either of them, by the title acquired after the date of the judgment or order, within five years after the date of the recording of the deed in pursuance of the sale.
"Third: An action for the recovery of real property sold for taxes, within two years after the date of the recording of the tax deed.
"Fourth: An action for the recovery of real property not hereinbefore provided for, within fifteen years.
"Fifth: An action for the forcible entry and detention, or forcible detention only, of real property within two years."
The purpose of all statutes of limitations is to bar stale claims. The purpose of section 93 is also to stabilize land titles. Section 93 refers to possessory actions and the two-year period prescribed by the third subdivision does not begin to run against the former owner until after the happening of two events: (1) the recording of the tax deed, and (2) the taking of adverse possession thereunder. See Main v. Payne,17 Kan. 608; Lowenstein v. Sexton, 18 Okla. 322, 90 P. 410. A careful analysis of the first three subdivisions of section 93 discloses that they are very similar and have the same meaning as applied to void deeds. The first two sections refer to actions "for the recovery of real property" sold at judicial sales. The third subdivision refers to actions "for the recovery of real property" sold for taxes. There is nothing in the language of the third subdivision of section 93 to indicate that the Legislature did not intend it to apply both to the purchaser and the former owner or to certificate tax deeds or resale deeds. However, I think section 455 applies to the purchaser whether the deed is valid, voidable, or void, and if he does not commence an action to get possession, or does not get possession, within one year after the deed is recorded, the former owner remaining in possession acquires a prescriptive title. Section 93 was readopted as a part of the 1910 Revised Laws (sec. 4655) at a time when both resale and certificate tax deeds were recognized (secs. 7396-7414, R. L. 1910). While the question is not now before us, I doubt the correctness of the decision in Fullerton v. Carlock, 179 Okla. 230, 65 P.2d 464, holding that the third subdivision of section 93 does not apply to resale tax deeds. And the decisions in Mahoney v. Barton,168 Okla. 586, 35 P.2d 443, and Ewart v. Boettcher,174 Okla. 460, 50 P.2d 676, holding that it does not apply to resale tax deeds valid on their face but void for jurisdictional reasons. This court has consistently held that the first two subdivisions bar actions for the recovery of land sold at judicial sales, though the sale is void, not merely voidable. See Dodson v. Middleton, 38 Okla. 763, 135 P. 368 (guardian's deed); Sandlin v. Barker, 95 Okla. 113, 218 P. 519
(administrator's deed); and Green v. Wahl, 117 Okla. 292,246 P. 419 (sheriff's deed on execution).
I find no case holding that the third subdivision does not apply to a certificate tax deed valid on its face but void for jurisdictional reasons. None of the cases relied on in the majority opinion so hold. It was intimated that the section does not apply in such a situation in Farmers National Bank v. Gillis, 155 Okla. 290, 9 P.2d 47, although such a *Page 391 
rule was not specifically stated in the body of the opinion or in the syllabus.
I am of the opinion that the same construction that has been consistently given to the first two subdivisions should also be given to the third subdivision. There is no language in section 93 justifying this court in applying a different rule to the third subdivision from that applied to the first two subdivisions, or that would justify this court in holding that the same does not apply to tax deeds, valid on their face but void for jurisdictional reasons. There is nothing in section 93 indicating that the Legislature intended to favor the owner of land who did not pay his taxes over minors, idiots, heirs, or judgment debtors. In fact, it intended the opposite, for it provided a shorter period of limitation in actions involving tax titles than in actions involving judicial sales, probably because the records of tax sales are not so well kept and are more easily lost or misplaced. These views are in harmony with the Kansas decisions based on this and other sections of the Kansas Code rendered prior to 1893. See Waterson v. Devoe,18 Kan. 223; Maxson v. Huston, 22 Kan. 643; Jordan v. Kyle,27 Kan. 190; Edwards v. Sims, 40 Kan. 235, 19 P. 710; Doudna v. Harlan, 45 Kan. 484, 25 P. 883. While the question is to be determined from a consideration of the language of the particular statute, this rule followed in the Kansas decisions applying the statute of limitations to tax deeds valid on their face but void for jurisdictional defects, obtains generally in the other states. See 61 C. J. 1428-1430; 2 C. J. 188-189; 2 C. J. S. 605, 606; 1 R. C. L. 716; 26 R. C. L. 445; 1 Am. Jur. 905; Mills v. Bundy, 105 Neb. 470, 181 N.W. 184; Ross v. Royal, 77 Ark. 324, 91 S.W. 178. It has been applied where no notice of the delinquent tax sale or redemption notice was given, as required by statute, or where same was irregularly given. Cornelius v. Ferguson, 23 S.D. 187, 121 N.W. 91; Sharp v. Central Branch, etc., Ry. Co., 24 Kan. 547; Jordan v. Kyle,27 Kan. 190.
In all cases such as we are now dealing with the court is called upon to answer two questions: (1) What did the Legislature intend by the applicable statute? and (2) Will the court enforce the statute when its meaning is ascertained? This court should not be influenced by the result of its enforcement. We should not consider whether the statute is too severe on the purchaser or the former owner. Those are questions properly to be considered by the Legislature but not by the court. In answering the first question, we must first determine whether the statute is ambiguous. If it is not, our duty is to enforce it as it is plainly written. If it is ambiguous, we should ascertain its meaning by applying to it settled rules of statutory construction, and then enforce it as so construed.
As disclosed in the majority opinion, this court has not been consistent on the question as to whether section 455 bars an action by a former owner where the deed is valid on its face but invalid because of defects in the proceedings not shown on the face of the deed. In at least four cases, not heretofore specifically overruled (O'Keefe v. Dillenback, 15 Okla. 437,83 P. 540; Clark v. Duncanson, 79 Okla. 180, 192 P. 806; Treese v. Ferguson, 120 Okla. 235, 251 P. 91; Price v. Mahoney,175 Okla. 355, 53 P.2d 257) it was held or said that section 455 does bar such an action, while in a large number of cases the contrary has been held.
The majority opinion in effect adds a proviso to subdivision 3 of section 93 as follows: "Provided, however, that this subdivision shall apply only to valid or voidable tax titles, but not to void tax titles." The result is that the third subdivision of section 93 and section 455 are rendered practically ineffective and the intention of the Legislature is defeated. Valid tax titles do not need the aid of a statute of limitations (Maxson v. Huston, supra, by Justice Brewer). Voidable tax titles are practically nonexistent, since most defects in tax sale proceedings are, by the decisions of this court, held to render the tax title "void," not merely "voidable." *Page 392 
It follows that I am of the opinion that the third subdivision of section 93 applies to tax deeds valid on their face but void for jurisdictional reasons, and bars an action by the former owner where the tax deed has been of record, and the purchaser has held adverse possession under the tax deed, for two years or more.
For the foregoing reasons I think the judgment should be affirmed, and I dissent to the majority opinion.